DETAILED ACTION
This office action is in response to the application filed on 4/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Regarding claim 7, “each of the two or more rectifying devices is configured by a metal oxide semiconductor-field effect transistor, and the rectifying circuit comprises a synchronous rectifying circuit”.
    No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In regards to claim 3, it appears that “is configured by” should be “comprises”.  

Double Patenting
Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 17316912 (hereinafter’912) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘912 discloses a switching power supply unit comprising: a pair of input terminals configured to receive an input voltage; a pair of output terminals configured to output an output voltage; a transformer including a primary winding and a secondary winding; an inverter circuit disposed between the pair of input terminals and the primary winding, and including first to fourth switching devices, a first capacitor, a resonant inductor, and a resonant capacitor; a rectifying and smoothing circuit disposed between the pair of output terminals and the secondary winding, and including a rectifying circuit and a smoothing circuit, the rectifying circuit including two or more rectifying devices, the smoothing circuit including a second capacitor; and a driver configured to perform switching driving to control respective operations of the first to fourth switching devices in the inverter circuit, wherein the first to fourth switching devices are coupled in series to each other in this order between two input terminals constituting the pair of input terminals, the first capacitor is disposed between a first connection point and a second connection point, the first connection point being a connection point between the first switching device and the second switching device, the second connection point being a connection point between the third switching device and the fourth switching device, and the resonant inductor, the resonant capacitor, and the primary winding are coupled in series to each other in no particular order between a third connection point and one of the two input terminals constituting the pair of input terminals, the third connection point being a connection point between the second switching device and the third switching device. (claim 1)
Regarding claim 2, ‘912 discloses the driver is configured to perform the switching driving in such a manner that respective switching frequencies of the first to fourth switching devices are identical with each other and constant. (claim 7)
Regarding claim 3, The switching power supply unit according to claim 1, wherein the resonant inductor is configured by a leakage inductance of the transformer.  (claim 2)
Regarding claim 4, The switching power supply unit according to claim 1, wherein each of the first to fourth switching devices is configured by a metal oxide semiconductor-field effect transistor.  (claim 3)
Regarding claim 5, The switching power supply unit according to claim 1, wherein the rectifying circuit comprises a center-tap rectifying circuit.  (claim 4)
Regarding claim 6, The switching power supply unit according to claim 1, wherein the rectifying circuit comprises a bridge rectifying circuit.  (claim 5)
Regarding claim 7, The switching power supply unit according to claim 1, wherein each of the two or more rectifying devices is configured by a metal oxide semiconductor-field effect transistor, and the rectifying circuit comprises a synchronous rectifying circuit.  (claim 6)
Regarding claim 8, The switching power supply unit according to claim 1, wherein the driver is configured to control a value of the output voltage by adjusting a start timing or a stop timing of each of respective periods during which the first to fourth switching devices are to be on.  (claim 8)
Regarding claim 9, The switching power supply unit according to claim 1, wherein a switching cycle in the switching driving includes: a first ON period during which both the first switching device and the second switching device are to be on; a second ON period during which both the third switching device and the fourth switching device are to be on; a first dead time during which both the first switching device and the fourth switching device are to be off, and a second dead time during which both the second switching device and the third switching device are to be off, and the driver is configured to control a value of the output voltage by preventing the first ON period and the second ON period from overlapping each other in the switching cycle and by adjusting each of a duty ratio of the first ON period and a duty ratio of the second ON period to the switching cycle.  (claim 9)
Regarding claim 10,  an electric power supply system comprising: the switching power supply unit according to claim 1; and a power source configured to supply the input voltage to the pair of input terminals. (claim 11)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fang et al. (US20200091828, hereinafter Fang) in view of Canales-Abarca et al. (US6349044, hereinafter ‘044).
	Regarding Claim 1, Fang discloses a switching power supply unit (fig. 2A-2E) comprising: a pair of input terminals (+/- terminals across Vin and gnd) configured to receive an input voltage (Vin); a pair of output terminals (terminals across load) configured to output an output voltage (Vout to load); a transformer (T) including a primary winding (np) and a secondary winding (Ns); an inverter circuit (11, 121) disposed between the pair of input terminals and the primary winding, and including first to fourth switching devices (Q1-Q4) , a first capacitor (Cin), a resonant inductor (Lr + Lm), and a resonant capacitor (Cr); a rectifying and smoothing circuit (Do + Co) disposed between the pair of output terminals and the secondary winding, and including a rectifying circuit (Do) and a smoothing circuit (Co), the smoothing circuit including a second capacitor (Co); and a driver configured to perform switching driving to control respective operations of the first to fourth switching devices in the inverter circuit (driver which would operate to turn on or off switches Q1-Q4, modes shown in fig2B-2E), wherein the first to fourth switching devices are coupled in series to each other in this order (Q1-Q4) between two input terminals constituting the pair of input terminals, the first capacitor is disposed between a first connection point (point between Q1 and Q2) and a second connection point (point between Q3 and Q4), the first connection point being a connection point between the first switching device (Q1) and the second switching device (Q2), the second connection point being a connection point between the third switching device (Q3) and the fourth switching device (Q4), and the resonant inductor, the resonant capacitor, and the primary winding are coupled in series to each other in no particular order between a third connection point (point between Q2 and Q3) and one of the two input terminals constituting the pair of input terminals (- @ gnd), the third connection point being a connection point between the second switching device (Q2) and the third switching device (Q3).  
	Fang does not disclose the rectifying circuit including two or more rectifying devices.
	‘044 discloses (fig. 2A) rectifying circuit including two or more rectifying devices (Dr1, Dr2, col. 4, lines 13-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang to include two rectifying devices as disclosed in ‘044 to improve rectification efficiency of the converter.
	Regarding Claim 2, Fang (fig. 2A-2E) discloses the driver is configured to perform the switching driving in such a manner that respective switching frequencies of the first to fourth switching devices are identical with each other and constant (mode of fig. 2C, ¶36).  
	Regarding Claim 3, Fang (fig. 2A-2E) discloses the resonant inductor is configured by a leakage inductance of the transformer (Lm contains leakage inductance).  
	Regarding Claim 4, Fang (fig. 2A-2E) discloses each of the first to fourth switching devices is configured by a metal oxide semiconductor-field effect transistor (¶29, “power transistor” and MOSFET symbol shown in fig. 2A).  
	Regarding Claim 5, Fang does not disclose the rectifying circuit comprises a center-tap rectifying circuit.  
	‘044 discloses a rectifying circuit comprises a center-tap rectifying circuit (fig. 2A).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang to include two rectifying devices as disclosed in ‘044 to improve rectification efficiency of the converter.
	Regarding Claim 6, Fang (fig. 2A-2E) does not disclose the rectifying circuit comprises a bridge rectifying circuit.  
‘044 discloses a rectifying circuit comprises a bridge rectifying circuit.  (fig. 2B).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang to include two rectifying devices as disclosed in ‘044 to improve rectification efficiency of the converter.
	Regarding Claim 8, Fang (fig. 2A-2E) discloses the driver is configured to control a value of the output voltage by adjusting a start timing or a stop timing of each of respective periods during which the first to fourth switching devices  are to be on (fig. 2B-2E).  
	Regarding Claim 10, Fang (fig. 2A-2E) discloses an electric power supply system comprising: the switching power supply unit according to claim 1.
Fang (fig. 2A-2E) does not disclose a power source configured to supply the input voltage to the pair of input terminals.
‘044 discloses an electric power supply system (fig. 2A) comprising: a power source (Vin) configured to supply the input voltage to a pair of input terminals (across Cin1 and Cin2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang to include a power source as disclosed in ‘044 as a means to operate the  converter.

8)	Claims 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fang et al. (US20200091828, hereinafter Fang) in view of Mazumder et al. (US20060062034, hereinafter ‘034).
	Regarding Claim 7, Fang does not disclose each of the two or more rectifying devices is configured by a metal oxide semiconductor-field effect transistor, and the rectifying circuit comprises a synchronous rectifying circuit.  
	Mazumder discloses (fig. 12) each of the two or more rectifying devices (Q1a-Q2b) is configured by a metal oxide semiconductor-field effect transistor (¶44), and the rectifying circuit comprises a synchronous rectifying circuit (switches Q1a-Q2b are synchronized to allow output of converter).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang to include transistors as rectifiers as disclosed in Mazumder to improve the efficiency of the converters output.
	Regarding Claim 9, Fang (fig. 2A-2E) discloses a switching cycle in the switching driving includes: a first ON period (TI2 of fig. 2C) during which both the first switching device (Q1) and the second switching device (Q2) are to be on; a second ON period (TI1 of fig. 2C) during which both the third switching device (Q3) and the fourth switching device (Q4) are to be on; and the driver is configured to control a value of the output voltage by preventing the first ON period and the second ON period from overlapping each other in the switching cycle and by adjusting each of a duty ratio of the first ON period and a duty ratio of the second ON period to the switching cycle (modes from fig. 2C to fig. 2D).  
	Fang does not disclose a first dead time during which both the first switching device and the fourth switching device are to be off, and a second dead time during which both the second switching device and the third switching device are to be off.
	Mazumder discloses (fig. 15) a first dead time (mode 2 & 3) during which both the first switching device (S1) and the fourth switching device (S4) are to be off, and a second dead time (mode 4&5) during which both the second switching device (S2) and the third switching device (S3) are to be off.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang to include deadtime as disclosed in Mazumder to allow for zero voltage switching thus protecting the life of switches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090154200, Coccia; Antonio et al.	discloses a controller circuit and system having such a controller circuit.
US 20110222317, Coccia; Antonio et al.	discloses a converter circuit and unit and system comprising such converter circuit.
US 20220021312, HIROKAWA; Masahiko et al. discloses a switching power supply unit and electric power supply system.
US 6353547, Jang; Yungtaek et al. discloses a three-level soft-switched converters.
US 9871467, Liang; Jiaqi et al. discloses a resonant converters including flying capacitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838